                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION

ROBYN BOMAR ET AL.               *
                                 *
     Plaintiffs,                 *
                                 *
v.                               *
                                 *
                                 *      CASE NO.: 1:21-CV-00870-RDB
BOARD OF EDUCATION               *
OF HARFORD COUNTY ET AL.         *
                                 *
     Defendants.                 *
                                 *
*    *       *   *    *    *   * * *    *    *      *    *      *   *
                   ENTRY OF APPEARANCE OF COUNSEL

To:    The Clerk of Court and all parties of record.

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Stacey Gerringer.

Date: 05/03/2021

                                             Respectfully submitted,

                                                    /s/ Thomas J. Dolina
                                             Thomas J. Dolina, Esq. Bar No. 00597
                                             Whitney E. Wilder, Esq. Bar No. 20619
                                             BODIE, DOLINA, HOBBS,
                                             FRIDDELL & GRENZER P.C.
                                             305 Washington Avenue, Ste. 300
                                             Towson, Maryland 21204
                                             410-823-1250
                                             410-296-0432 (f)
                                             tdolina@bodie-law.com
                                             wwilder@bodie-law.com
                                             Attorneys for Stacey Gerringer




                                                 1
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 3, 2021, a copy of the foregoing Entry of Appearance
of Counsel was served via the Court’s ECF filing system upon all counsel of record via this
Court’s CM/ECF electronic filing system.



                                          Respectfully submitted,

                                                /s/ Thomas J. Dolina
                                          Thomas J. Dolina, Esq. Bar No. 00597
                                          Whitney E. Wilder, Esq. Bar No. 20619
                                          BODIE, DOLINA, HOBBS,
                                          FRIDDELL & GRENZER P.C.




                                             2
